IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 14, 2013

            JEREMIE ALAN THOMAS v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                      No. 2010-B-1430     Steve Dozier, Judge




               No. M2012-02522-CCA-R3-PC - Filed February 6, 2014


Petitioner, Jeremie Alan Thomas, appeals from the dismissal of his petition for post-
conviction relief after an evidentiary hearing. Petitioner sought relief from his convictions
for two counts of especially aggravated kidnapping, one count of especially aggravated
robbery, and one count of aggravated robbery. Petitioner pled guilty to these charges as a
result of a negotiated plea agreement, and he received all concurrent sentencing with an
effective sentence of 20 years of incarceration. On appeal Petitioner asserts that his guilty
pleas were not knowingly and voluntarily entered due to ineffective assistance of trial
counsel. After a thorough review of the briefs and the record, we affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and C AMILLE R. M CM ULLEN, JJ., joined.

Emily Todoran, Nashville, Tennessee, for the appellant, Jeremie Alan Thomas.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and Bret Gunn, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

Guilty Pleas

     At the guilty plea submission hearing the Assistant District Attorney gave a lengthy
summarization of Petitioner’s criminal activities necessary to establish a factual basis for
each guilty plea. In response to questioning from the trial court throughout the hearing,
Petitioner answered, under oath, that the factual statements given by the prosecutor were true,
that no person was forcing him in any way whatsoever to enter the guilty pleas, that he had
been able to discuss with trial counsel the charges pending against him, that he was satisfied
with trial counsel’s representation, and that there was no investigation he wanted done that
trial counsel failed to perform. Also, Petitioner responded that there were no motions that
he wanted filed that trial counsel refused to pursue, and no witnesses that trial counsel had
failed to interview.

Post-Conviction Hearing

        The only witnesses who testified at the post-conviction hearing were Petitioner and
trial counsel. As relevant to his arguments on appeal Petitioner provided the following
testimony. Petitioner stated that trial counsel represented him for about one and one-half
years while his case was pending, first in Juvenile Court and then in Criminal Court after a
transfer hearing. He said trial counsel met with him at the jail “about five [times] at the
most.” He further testified that each visit was for only about fifteen minutes. Petitioner
added that trial counsel never provided him with discovery information produced by the
State, and trial counsel never showed him a video of the statement he gave to police.
Petitioner stated that he had asked trial counsel for a copy of the State’s discovery response.
Furthermore, Petitioner stated that trial counsel never discussed with him the facts of the
case. He elaborated that trial counsel never shared with him what evidence the State was
prepared to present at trial and never discussed any possible defenses Petitioner might have
to the charges.

       Petitioner admitted in his testimony that trial counsel went over with him all of the
criminal charges pending against Petitioner. Trial counsel advised Petitioner of how many
years he potentially faced if he was convicted of the charges after a trial. During his
testimony, Petitioner repeatedly stated in various ways that one of the examples of trial
counsel’s ineffective assistance of counsel was her failure to get the State to offer an
effective sentence of less than 20 years.

        Trial counsel testified that she was appointed as Petitioner’s counsel in Juvenile Court
after his first attorney was permitted to withdraw. At her request Petitioner had a forensic
mental evaluation done in Criminal Court. The conclusion was that Petitioner was competent
to be tried in court. Trial counsel testified she met with Petitioner frequently. She discussed
the pending charges and the possible punishment Petitioner faced if convicted. She also went
over the State’s evidence with Petitioner, including the information provided in discovery
submitted by the State.



                                              -2-
       Regarding plea negotiations, trial counsel testified that initially the State refused to
make any offer to settle the cases. Later the State offered an effective sentence that was more
than the Range Petitioner was subject to in each separate case if he went to trial. Finally, the
State offered a within-range effective sentence of 20 years and indicated that was definitely
the State’s final offer.

        Trial counsel recalled going over the details of the plea agreement with Petitioner
twice at jail and then again at the courthouse prior to entry of the guilty pleas. Trial counsel
testified that she believed that Petitioner knew exactly what he was doing and what was
going on during the negotiated guilty plea process. The transcript of the guilty pleas
submission hearing was also made an exhibit at the post-conviction hearing.

       The trial court took the matter under advisement at the conclusion of the evidentiary
hearing. Subsequently the trial court entered an order denying relief. In this order the trial
court set forth the following findings of fact after summarizing the evidence presented at the
hearing:

               The Court is of the opinion that the Petitioner failed to prove that his
        counsel was ineffective or that his plea was unknowingly or involuntarily
        entered by clear and convincing evidence. The Court accredits the
        testimony of trial counsel that she advised the petitioner as to the charges
        against him, the possible sentences he faced, and the consequences of the
        plea. The Court finds the petitioner was informed and had sufficient
        knowledge of the nature and consequences of the plea and that he
        voluntarily chose to enter the guilty plea as evidenced by the transcript of
        the plea. (Exhibit 1).

               Based upon the foregoing analysis, the Court finds that the petitioner
        has failed to provide the factual allegations in his petition by clear and
        convincing evidence. He has not demonstrated by the requisite standard
        that counsel’s performance was deficient or that he would have insisted on
        going to trial but for counsel’s errors. Therefore, the petition is dismissed.

Analysis

               In order to be granted post-conviction relief, a petitioner must prove the factual
allegations supporting relief by clear and convincing evidence at an evidentiary hearing.
T.C.A. § 40-30-110(f); Ward v. State, 315 S.W.3d 461, 465 (Tenn. 2010). The trial court’s
factual findings in its ruling in a post-conviction proceeding “are conclusive on appeal unless
the evidence preponderates against those findings.” Jaco v. State, 120 S.W.3d 828, 830

                                               -3-
(Tenn. 2003). Appellate review of legal issues, or of mixed questions of fact and law, such
as in a claim of ineffective assistance of counsel, is de novo with no presumption of
correctness. Pylant v. State, 263 S.W.3d 854, 867-68 (Tenn. 2008). A petitioner must satisfy
both prongs of the two-prong test to prove ineffective assistance of counsel which is set forth
in Strickland v. Washington, 466 U.S. 668 (1984). Dellinger v. State, 279 S.W.3d 282, 293
(Tenn. 2009). These prongs are (1) deficient performance of counsel, defined as “counsel’s
representation fell below an objective standard of reasonableness,” Strickland, 466 U.S. at
687-88, and (2) prejudice to the defendant, defined as “a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.”
Dellinger, 279 S.W.3d at 293. If the petitioner fails to establish either one of the prongs, that
is a sufficient basis to deny relief, and the other prong does not need to be addressed.
Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004).

       As to guilty pleas, the petitioner must establish a reasonable probability that, but for
the errors of his counsel, he would not have entered the plea. Hill v. Lockhart, 474 U.S. 52,
59, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985). When determining the knowing and voluntary
nature of a guilty plea, the standard is “whether the plea represents a voluntary and intelligent
choice among the alternative courses of action open to the defendant.” North Carolina v.
Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970); see also State v. Pettus, 986
S.W.2d 540, 542 (Tenn. 1999).

        In order for a guilty plea to be voluntary, the petitioner must have an understanding
of the charges against him and the consequences of pleading guilty, including “the sentence
that he will be forced to serve as the result of his guilty plea and conviction.” Blakenship v.
State, 858 S.W.2d 897, 905 (Tenn. 1993). A petitioner’s solemn declaration in open court
that his or her plea is knowing and voluntary creates a formidable barrier in any subsequent
collateral proceeding because these declarations “carry strong presumption of verity.”
Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 52 L. Ed. 2d 136 (1977).

       In this case Petitioner argues that he was tricked, coerced, and pressured into entering
the guilty pleas because of trial counsel’s ineffective assistance. We see no error in the trial
court’s decision dismissing the petition for post-conviction relief. The transcript of the guilty
pleas totally contradicts Petitioner’s assertions that trial counsel rendered deficient
representation that resulted in guilty pleas which were not knowingly and voluntarily entered.
The trial court explicitly credited the testimony of trial counsel that she had advised
Petitioner of the charges against him, the possible punishment he faced, and the
consequences of his plea. The trial court summarized the testimony of Petitioner and trial
counsel, and implicitly credited the testimony of trial counsel when the trial court determined
that Petitioner had “failed to prove the factual allegations in his petition by clear and
convincing evidence.”

                                               -4-
       The record in this case fully supports the trial court’s decision. Accordingly, we
affirm the judgment of the trial court.

                                                 _________________________________
                                                 THOMAS T. WOODALL, JUDGE




                                           -5-